PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of					: 
Goryavskiy, et al.					:
Application No.  16/283,753				:	ON PETITION
Filed: February 23, 2019				:
Title of Invention: ADDITIONAL CHANNEL FOR EXCHANGING USEFUL INFORMATION

This is a decision on the “Petition to Withdraw Holding of Abandonment” filed on September 26, 2021, which is being treated as a petition to withdraw the holding of abandonment under 37 CFR 1.181. 
 
The petition under 37 CFR 1.181 is DISMISSED.

Petitioner may file, within two months of the mailing date of this decision, a renewed petition to withdraw the holding of abandonment or file a petition under 37 CFR 1.137(a) as explained below.  Extensions of time under 37 CFR 1.136(a) are not available.

The record reflects that a final Office action was mailed on March 2, 2021, allowing a shortened statutory period for reply of three months from its mailing date.  Extensions of time under 37 CFR 1.136(a) were available.  A reply was filed on June 2, 2021.  On July 1, 2021, the Office mailed an Advisory Action informing applicant that the reply of June 2, 2021, failed to place the application in condition for allowance and stated that “[t]he period for reply expires 3 months from the mailing date of the final rejection.” The application was held abandoned on June 3, 2021, and a Notice of Abandonment was mailed on September 13, 2021, informing applicant that the application is abandoned because a proper and timely response to the final Office action mailed on March 2, 201, was not received. 
 
The instant petition was filed on September 26, 2021, wherein applicant argues that the imposition of the holding of abandonment is improper and states, in pertinent part, that:

We kindly ask you to withdraw the holding of abandonment dated September 13, 2021 for our patent application number 16/283,753 for the following reason: 

In the Advisory Action dated July 1, 2021, the Examiner set the time limit for response as “3 months from the date of Final Rejection”. At the same time, the Examiner requested corrections in our response and approved our participation in the After Final Consideration Pilot program 2.0, which clearly gave us the opportunity to continue defending our patent application.

However, the maximum time limit for a response of “3 months from the date of Final Rejection” had already expired even prior to the publication of the Advisory Action. Accordingly, we physically unable to comply with the request for a response prior to that date. It was physically impossible to fulfill the deadline set in the Advisory Action, since the set date was already in the 

Therefore, we interpreted the sentence “from the date of Final Rejection” as an accidentally erroneous choice of option and, relying on the previous exchange practice with the Office, we assured that we have a time frame for preparing a response equal to 3 months from the date of publication (or mailing date} of the Advisory Action (and not from the date of Final Rejection, which dated March 2, 2021). This has been the case in all previous iterations in our work with the Office. Therefore, we reasonably assumed that this time the old practice would continue.

It is possible that the procedure for considering the response to a Final Rejection assumes that the Advisory Action does not push away the previous date (which set in the Final Rejection itself). However, in this case, we believe that the Examiner should have indicated a period of 6 months from the date of the Final Rejection, and not 3 months from said date — since 3 months have already ended before the date of the Advisory Action. 

Thus, in fact, we were accidentally misled by the information received from the Office about the time period given to us to prepare a response. Moreover, even if we misinterpreted this information, and we mistakenly believed that we have 3 months to respond counting from the date of the Advisory Action {and not 6 months counting from the date of the Final Rejection}, then this is not only our mistake, but also the Office's mistake (which provided us conflicting information}.

Therefore, we kindly ask you to withdraw the holding of Abandonment for our patent application and accept our response, which was prepared within 3 months from the mailing date of the last Office Action (dated July 1, 2021). 

Our application was never abandoned, and due to our interpretation of conflicting information from the Office, we were confident that we were not violating the deadlines. We prepared our response even earlier, and we could send it by September 2, 2021, observing the previously established deadline of 6 months from the date of the Final Rejection. However, due to the controversial date specified in the Advisory Action, we assumed that we still have a little extra time to carefully revise the text of our answer.
 
However, if an earlier the Advisory Action would establish the correct final date for the response (a date in the future, not in the past}, for example, if there were an interval of 6 months counted from the date of Final Rejection, we would then be warned about the risk of losing the application — and then we would not have missed the time to submit a response before such a correct date. 

We believe that, given all the above circumstances, the Office has every reason to make an exception and withdraw the holding of Abandonment (dated September 13, 2021) made for our patent application and to continue working with us by reviewing our answer to last action.


Excerpt taken from ““Petition to Withdraw Holding of Abandonment” filed on September 26, 2021, pgs. 1-2

Applicant’s argument is not persuasive.  It is noted that amendments after final rejection are not entered as a matter of right; it is, therefore, critical that that the reply submitted be a proper reply under 37 CFR 1.113.  Further, while the Office encourages the examiner to issue the Advisory Action promptly, circumstances may arise that prevent the most expeditious processing of the amendment.  The failure of the examiner to meet the ideal processing goal, i.e., sending an Advisory Action to inform applicant that the reply does not place the application in condition for allowance, does not excuse the applicant from ensuring a timely and proper reply is filed.  Neither does the failure to receive an Advisory Action excuse applicant from taking steps to avoid the abandonment of the application should the examiner determine that the amendment filed does not place the application in condition for allowance.  Failure to file a reply during the shortened statutory period results in abandonment of the application unless the time is extended under the provisions of 37 CFR 1.136.

It is noted that Section 714.13(II), of the Manual of Patent Examining Procedure (MPEP) states, in pertinent part, that:

	[f]ailure to properly reply under 37 CFR 1.113 to the final rejection results in abandonment. A 	reply under 37 CFR 1.113 is limited to: 
	(A) an amendment complying with 37 CFR 1.116; 
	(B) a Notice of Appeal (and appeal fee); or 
(C) a request for continued examination (RCE) filed under 37 CFR 1.114 with a submission (i.e., an amendment that meets the reply requirement of 37 CFR 1.111) and the fee set forth in 37 CFR 1.17(e). RCE practice under 37 CFR 1.114 does not apply to utility or plant patent applications filed before June 8, 1995 and design applications.…
Applicant retained the right to file a RCE or a Notice of Appeal and fee within the extendable period for reply to the final Office action. The Office does not have the authority to withdraw the holding of abandonment where the record does not establish that a timely and proper reply to an Office action was filed within the statutory period for reply.  Further, the statutory period for reply in which applicant had to file a proper response cannot be extended in any case.  Applicants are charged with a filing a proper and timely response to all Office actions issued.  If a reply filed by the applicant is determined to be improper, such does not toll any time period running against the application.  The holding of abandonment was properly imposed because a proper response to the final Office action was not filed within the maximum statutory period for reply as set by the final Office action. The petition under 37 CFR 1.181(a) is dismissed, accordingly. 

Though applicant’s failure to file a timely and proper reply to the final Office action because of an apparent misunderstanding of the controlling six-month statutory period for reply set by the final Office action would not warrant withdrawal of the holding of abandonment under 37 CFR 1.181, appropriate relief may be had by filing a petition under 37 CFR 1.137(a) to revive the application. A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by the required reply to the final Office action (unless previously filed), the required petition fee under 37 CFR 1.17(m), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS-WEB


Question regarding this decision may directed to the undersigned at (571) 272-3222. Questions regarding the final Office action and filing a proper response thereto must be directed to the examiner.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure: Form PTO/SB/64